Title: To James Madison from John P. Van Ness, Richard Bland Lee, and Tench Ringgold, 14 March 1816
From: Van Ness, John P.,Lee, Richard Bland,Ringgold, Tench
To: Madison, James


                    
                        
                            Commissioners Office of the Public Buildings
                            
                            March 14th 1816.
                        
                        
                    
                    
                        To the President of the United States
                    
                    The undersigned commissioners appointed by him, for carrying into execution An Act “Entitled An Act making appropriations for repairing or rebuilding the Public Buildings within the City of Washington,” beg leave respectfully to report.
                    That as soon as they had received his letter of appointment, they proceeded to the execution of the trust committed to them. In the first place it became important to engage architects of the first taste education and ability, to superintend the repairs of those massy and magnificent structures, the Capitol and Presidents House; and after duly weighing the overtures from several individuals, they finally determined on selecting those who had heretofore been employed in the completion of these edifices, namely

Benjamin H Latrobe for the Capitol & James Hoban for the President’s House, and as the director of the most delicate and important part of the work, the cutting & laying of the stone, Mr. George Blagden whose skill has been so long approved. As soon as these appointments were made, they proceeded to negociate the loans authorised by congress; all of which have been effected with the Banks of Columbia, of Washington, of the Union Bank of Alexandria, the bank of the Metropolis and the Union bank of George Town, as fast as the exigencies of the public buildings required, amounting in the aggregate to the sum of five hundred thousand dollars. Instant measures were taken under the superintendance of active agents and the direction of the architects, to clear the buildings of the ruins with which they were encumbered, and to provide the necessary scaffolding, workshops and enclosures; and contracts were entered into, for purchasing, in due season, supplies of stone, brick, lime and timber for the Capitol and President’s House; which supplies were obtained with more promptitude, and on better terms, than could have been expected, considering the destitute condition of the places from which they alone could be purchased, in consequence of the late war, the total want of every article suitable to the purpose in this district of Columbia, and the great scarcity of transportation. Another difficulty also occurred, the engaging of a sufficient number of artificers of different descriptions, and more particularly those in the stone-cutting and sculptural lines. The great demand for artists of those descriptions in the principal cities of the United States, in consequence of their encreased opulence, has opposed serious obstacles to the obtaining of a sufficient number for the public buildings; from which has existed the necessity of offering higher wages than had before been common. The wages also of all other artificers have considerably encreased, but the commissioners have the pleasure to state, that they have employed workmen in every line, at a cheaper rate, and purchased materials of a better quality and on better terms, than any private undertakers in this district; and that the most ample arrangements are now made, to supply in due season, all the articles of wood, stone, brick and lime which may be wanted in the present year, as fast as workmen can be found to operate on them.
                    To expedite the completion of the Capitol, being satisfied, that the sculptured ornaments necessary for it, as well as for the President’s House could be procured on cheaper terms in Italy, made out of the best statuary marble, than in this country, made out of the free stone heretofore used, and that these ornaments might be delivered in the United States in due season; whereas, if attempted to be made here, many years would elapse before they could be prepared (owing to the want of the requisite artists), & one of the italian sculptors, then, and theretofore in the employment of the United States on an annual stipend, having died soon after their appointment, the commissioners determined to send the other to Italy, having

obtained under the permission of the President from the Secretary of the Navy, his passage in one of the national ships to the Mediterranean, to procure under his special superintendance these articles; and have placed the sum of twenty thousand dollars in London, subject to the order of Richard McCall Esquire consul of the United States at Barcelona, to defray all the expences incident to that mission; and they have the best grounded expectation, that Mr. Andrei the sculptor entrusted with the execution of this business will return in or before the month of August next with the articles expected. In the mean time to supply the place of the other Italian sculptor, they have deemed it proper to take into the public imploy Signor Vellapurta an eminent scluptor [sic] lately arrived from Europe, on the same terms on which Mr. Andrei is now employed, there being now many objects on which he can be usefully imployed.
                    As to the Treasury and War offices the commissioners immediately determined to offer the repairs of them to undertakers, subject, however, to the plans and inspection of the architect of the Presidents House. They are happy to state, that they have faithfully performed their duty, and, that these buildings will stand repaired on the first of April next, (the War office and the fire proof of the Treasury having been some time completed) in a more substantial and useful manner than they were originally built. But it was difficult to induce the contractors employed on these offices to sign their engagements without giving them an assurance, that in case the circumstances of the times should interpose extraordinary obstacles to the execution of their contracts, the commissioners would, on the completion of the buildings, take into consideration such obstacles, and not permit them to suffer loss from their undertakings. They deemed such an assurance required by the claims of justice, and that it would be unbecoming the dignity of this rich and great nation to take advantage of an individual in a case of this kind, especially when he had faithfully executed his work with the best materials, and in the most approved manner. Being satisfied, from the extraordinary rise in the price of materials and workmanship that the contract price was very inferior to the actual expenditures, they have considered themselves bound to make to these undertakers an additional allowance which they trust will meet with the approbation of the President and the nation.
                    They beg leave to refer to the paper A, to shew the actual expenditures on the Treasury Office; to the paper B to shew the actual expenditures on the war office; to the paper C for the actual expenditures on the Capitol, and the value of materials on hand there; to the paper D for the actual expenditures on the Presidents House, and the value of materials on hand there; to the paper E for the actual expenditures incident to all the buildings; and to the paper F for the amount of money drawn from the Banks and the application thereof. To the abstract G for the Contingent

expences; & to the abstract H for the actual expenditures at the Fire Proof. From all which documents it will appear, that there has been expended, in permanent fixtures the sum of one hundred and thirteen thousand, one hundred and seventy dollars, and twenty eight cents; in materials in a prepared and unprepared state, not yet permanently fixed, the sum of forty six thousand five hundred and twenty five dollars, seventy three cents; that there remains in Bank, to the credit of the commissioners, the sum of six thousand nine hundred and twenty six dollars and fourteen cents; and that there has been advanced to Richard McCall the Consul of the United States at Barcelona and to various other persons in this country, for the purchase of materials not yet delivered, the sum of thirty three thousand three hundred seventy seven dollars and eighty five cents; which sums added to the sum of three hundred thousand dollars, not as yet drawn from the banks with which the loans have been negociated, amount to the sum of five hundred thousand dollars authorised to be borrowed.
                    Before they close their report, they beg leave to add, that a considerable portion of the above expenditures consisted in preparing the necessary scaffolding, workshops and enclosures, and in removing the ruins of the buildings, particularly in taking down the massy vault of the house of representatives, the fall of which threatened ruin to all the work in a sound state below it; which was executed (from the judicious manner in which it was attempted) without injury or accident; and in putting temporary roofs over both wings of the Capitol. They will also observe, that when the buildings shall be fully repaired, a considerable portion of the value of the materials used in the scaffolding workshops and temporary roofs will be returned to the treasury. They beg leave further to add, an assurance, that in all their transactions, they have been particularly attentive to the due application of all expenditures; they having been made under their immediate direction and controul. All which is most respectfully submitted.
                    
                        
                            John P. Van NessRichard Bland LeeTench Ringgold
                        
                    
                